SIBLEY, Circuit Judge
(concurring).
A purchase-money note for $25,000 was sought to be proved against the estate in bankruptcy. The referee held the only issue to he whether the land transferred to the corporation was at the time of transfer reasonably worth the amount of the note given for and secured by it, and answered the question yes. The District Judge affirmed that holding. I do not understand that any question is here presented as to whether the value of the land was also sufficient to pay the stock subscription of the transferrer. Thus understanding, I concur-in the judgment.